Citation Nr: 1550578	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  10-48 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to an effective date prior to February 19, 2001, for the award of service connection for major right shoulder shell fragment wound residuals in Muscle Group IV.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita in March 2010 (granting service connection for major right shoulder shell fragment wound residuals in Muscle Group IV) and June 2013 (finding that new and material evidence had not been received to reopen claims of entitlement to service connection for tinnitus and bilateral hearing loss disability).  The earlier effective date claim was before the Board in June 2014 when it was remanded for additional development.

In January 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) regarding his claim for an earlier effective date.  A transcript of this hearing is associated with the claims file. In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned VLJ regarding his claims to reopen.  The earlier effective date issue was also discussed by the VLJ.  A transcript of this hearing is associated with the claims file.  

The Board recognizes that the law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In this case, two different VLJs essentially took testimony on the effective date issue.  Normally the Veteran would be offered the opportunity for a third hearing before the third VLJ who would be assigned to a three-member panel to decide the issue.  However, as the decision below represents a complete grant of the earlier effective date issue, there is no prejudice to the Veteran in not offering him a third hearing. 

The June 2014 Board remand referred the issue of whether there was clear and unmistakable error in a May 1971 rating decision, which did not grant service connection for major right shoulder shell fragment wound residuals in Muscle Group IV. Although the RO has not yet adjudicated this issue; in light of the award of an earlier effective date in the decision below, this issue is now moot.

The June 2014 Board remand referred the issue of whether the RO's assignment of a noncompensable rating for his residuals of a shell fragment wound to the right shoulder, to include scars, was clear and unmistakable error to the RO for adjudication. No action has been taken on this claim, and the claim is again referred to the RO for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 2010, service connection for tinnitus and bilateral hearing loss disability was denied on the basis that no complaints or findings of these disabilities were noted in service and no current tinnitus or hearing loss disability was related to service.

2.  Evidence received since the March 2010 decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims. 
 
3.  Resolving all doubt in his favor, the Veteran's claimed tinnitus and bilateral hearing loss disability are related to his military service.

4.  The Veteran filed a claim for service connection for gunshot and shell fragment wound residuals on February 10, 1971, within one year of his February 2, 1971, separation from service. 
 
5.  The 1971 service connection claim was granted by the RO in a May 1971 rating decision.  In pertinent part, service connection for fragment wound scars of the right shoulder was assigned a noncompensable evaluation pursuant to Diagnostic Code 7805.
 
6.  In a March 2010 decision, the Veteran was awarded service connection for service connection for major right shoulder shell fragment wound residuals in Muscle Group IV based on evidence of a shell fragment wound in service and current X-ray evidence of retained shrapnel.  A 10 percent evaluation was assigned, effective February 19, 2001.
 
7.  The 1971 claim is reasonably construed as covering the same disability for which additional compensation was awarded in 2010.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for tinnitus and bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).
 
2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Bilateral hearing loss disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  The criteria for an effective date of February 3, 1971, for a grant of service connection for service connection for residuals of a major right shoulder shell fragment wound residuals in Muscle Group IV has been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All of the Veteran's claims are being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

I.  Claims to Reopen

The Veteran filed his original claim of entitlement to service connection for tinnitus and hearing loss disability in November 2009.  A March 2010 rating decision denied entitlement to service connection for these claimed disabilities, stating (in pertinent part) that no complaints or findings of tinnitus or hearing loss were noted in service and no current tinnitus or hearing loss disability had been found to be related to service.  The Veteran did not appeal and this decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the March 2010 rating decision included service personnel records, which show that the Veteran was a light weapons infantryman who was awarded the Combat Infantryman's Badge and the Purple Heart, and service treatment records (STRs), which are negative for complaints or findings of tinnitus or hearing loss.  Also of record was a February 2010 VA examination report which notes that the Veteran's complaints of tinnitus and hearing loss since service, current findings of bilateral hearing loss for VA purposes (see 38 C.F.R. § 3.385), and the examiner's opinion that current tinnitus and hearing loss disability were less likely than not related to military service.

Regarding the instant claim to reopen, evidence received subsequent to the March 2010 rating decision includes September 2015 hearing testimony, wherein the Veteran stated that he had exposure to in-service acoustic trauma, to include from land mine explosions and artillery fire.  On one occasion, a mine explosion caused multiple shell fragment wounds, bleeding of the ears and nose, and immediate loss of hearing; the Veteran was hospitalized for five months.  He testified that he first experienced ringing in his ears and loss of hearing during service, which has persisted to this day and has recently gotten worse.  Therefore, the evidence submitted since the final March 2010 rating decision relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.1569(a); Shade v. Shinseki, 24 Vet. App. 110 (2010) (consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Accordingly, the claims are reopened. 


	(CONTINUED ON NEXT PAGE)


II.  Service Connection for Tinnitus and Bilateral Hearing Loss Disability

During the September 2015 Board hearing, the Veteran stated that he had exposure to in-service acoustic trauma, to include from land mine explosions and artillery fire.  He and his wife testified that he first experienced ringing in his ears and hearing loss during service, which has persisted to this day and has recently gotten worse.  He reported that he had no occupational noise exposure following service.

The Veteran's service personnel records confirm his combat service in an infantry division.  Exposure to acoustic trauma is conceded as being consistent with the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154(a).  Furthermore, the Veteran is competent to testify as to observable symptoms such as ringing in the ears and decreased hearing.  These symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the statements from the Veteran, the Board finds the Veteran's assertions of tinnitus and hearing loss  dating back to active service to be credible here.  Thus, the Veteran's statements here establish continuous and chronic symptoms such as to enable a grant of service connection for tinnitus and hearing loss disability. 

The Board acknowledges that a February 2010 VA examiner opined that the Veteran's current tinnitus and hearing loss disability are not related to military service because "hearing sensitivity was normal at discharge from the service." However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In the Veteran's 2015 hearing testimony, he essentially clarified that his tinnitus and hearing loss began during service, and recently became more severe.  The VA examiner's conclusion is a medical conclusion that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran is credible to testify as to the onset of his tinnitus and hearing loss.  In this regard, the Board emphasizes that tinnitus is a completely subjective condition.  Moreover, STRs confirm the Veteran's injury in a land mine explosion in 1970.

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for tinnitus and bilateral hearing loss disability are met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A March 2010 rating decision granted service connection for major right shoulder shell fragment wound residuals in Muscle Group IV, effective February 19, 2001, the date evidence of VA treatment for right shoulder problems.  The decision was based on the service treatment records which show hospitalization for shell fragments wounds in service, and a February 2001 VA treatment record showing the Veteran's complaints of pain and paresthesia with X-ray evidence of retained shrapnel in the right shoulder.

In this case, the record shows that VA received a claim for service connection for residuals of gunshot and shrapnel wounds from the Veteran on February 10, 1971, within one year of his separation from service on February 2, 1971.  The RO granted service connection for residuals of right shoulder shrapnel wound, coding it as a scar pursuant to Diagnostic Code 7805.  

Based on this evidence the Board finds that pursuant to 38 C.F.R. § 3.400, the earlier decision in May 1971 must be construed as addressing the same disability for which compensation was awarded by the RO in March 2010, i.e. residuals of a right shoulder shrapnel wound.  Accordingly, applying this provision, because the 1971 claim was received within one year of the Veteran's separation from service, the Board finds that the appropriate effective date for his claim of entitlement to service connection for major right shoulder shell fragment wound residuals in Muscle Group IV is February 3, 1971, the day after his separation from service.  


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted and the claim is reopened. 

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss disability is granted and the claim is reopened. 

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss disability is granted.

An effective date of February 3, 1971, for the grant of service connection for residuals of major right shoulder shell fragment wound in Muscle Group IV is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


